DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 5/19/2021, 09/27/2021, 07/13/2022 have been considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Missotten (US 9008918) in view of Sakaguchi (US 20210302962)

	Regarding claim 1, Missotten teaches an agricultural work machine comprising a communication system that receives an information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field; (Missotten, see Col. 3, lines 14-18 that describe the work machine receiving information corresponding to different locations) a geographic position sensor that detects a geographic location of the agricultural work machine; (Missotten, see Col. 8, lines 7-10 that describe the position sensor of the work machine) an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location; (Missotten, see Col 6 lines 3 -9 that describes the position sensing function of the work machine) a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive values of the second agricultural characteristic to the different geographic locations in the field based on the values of the first agricultural characteristic in the information map and based on the value of the second agricultural characteristic; (Missotten, see Col 2, lines 33-44 that describe the predictive function used by the machine mapped in a field model, see Missotten, Col. 6, lines 3-6 that describes measurements of multiple field characteristics ) and a control system that generates a control signal to control the reel based on the geographic position of the agricultural work machine and based on the predictive values of the second agricultural characteristic in the functional predictive agricultural map. (Missotten, see Col. 4, lines 23-31 that describes the control signal used in controlling the systems of the work machine.)

Missotten does not specifically teach a reel.

However, Sakaguchi discloses a harvester which may be capable of automated driving and is equipped with a harvesting section which includes a reel, the machine in Sakaguchi teaches a reel (See Sakaguchi, Fig 1, item 15b [0028] “The harvesting section 15 includes a reaping mechanism 15a and a reel 15b”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Missotten with the learnings from Sakaguchi to enhance the work machine with the reel in the harvesting section with a reaping mechanism improving the work machines efficiency.

	Regarding claim 2, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 1, wherein the control system comprises: a header / reel controller that generates a reel control signal, (Missotten, see Col. 4, lines 23-31 that describes the control signal used in controlling the systems of the work machine.) based on the detected geographic location and the functional predictive agricultural map, and controls the reel based on the reel control signal to control a reel of the agricultural work machine. (Missotten, see Col. 7, lines 50-54 that describe the control of the system of the work machine which may include the reel.)

	Regarding claim 3, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 2, wherein the control system controls a reel height of the reel. (Missotten, see Col. 6, lines 3-14 that describes the work machine performing crop height measurement for the work machine to harvest crop which would involve controlling the height of the reel.)

	Regarding claim 4, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 2, wherein the control system controls a fore aft position of the reel. (Missotten, see Col. 6, lines 3-14 that describes the work machine performing crop density and condition measurement for the work machine to harvest crop which would involve controlling the fore aft position of the reel.)

	Regarding claim 5, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 1, wherein the information map includes values of crop state as the first agricultural characteristic. (Missotten, see Col. 6, lines 3-14 that describes the crop state as a characteristic.)


Regarding claim 6, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 1, wherein the information map includes values of vegetative index as the first agricultural characteristic. (Missotten, see Col. 6, lines 3-14 that describes the vegetative index as a characteristic.)


Regarding claim 7, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 1, wherein the information map includes values of yield as the first agricultural characteristic. (Missotten, see Col. 6, lines 3-14 that describes the crop yield/density as a characteristic.)

Regarding claim 8, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 1, wherein the in-situ sensor detects a vegetation height as the second agricultural characteristic. (Missotten, see Col. 4, lines 42-66 that describe the work machine with sensors that detect multiple field characteristics.)

Regarding claim 9, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 1, wherein the in-situ sensor detects an operator command of a reel height as the second agricultural characteristic. (Missotten, see Col. 4, lines 42-66 that describe the work machine with sensors that detect multiple field characteristics.)

Regarding claim 10, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 1, wherein the in-situ sensor detects an operator command of a reel fore-aft position as the second agricultural characteristic. (Missotten, see Col. 4, lines 42-66 that describe the work machine with sensors that detect multiple field characteristics.)

Regarding claim 11, Missotten teaches a computer implemented method of controlling an agricultural work machine comprising obtaining an information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field; (Missotten, see Col. 3, lines 14-18 that describe the work machine receiving information corresponding to different locations) detecting a geographic location of the agricultural work machine; detecting, (Missotten, see Col. 8, lines 7-10 that describe the position sensor of the work machine) with an in-situ sensor, a value of a second agricultural characteristic corresponding to a geographic location; (Missotten, see Col 6 lines 3 -9 that describes the position sensing function of the work machine)  generating a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the first agricultural characteristic in the information map and based on the value of the second agricultural characteristic corresponding to the geographic location; (Missotten, see Col 2, lines 33-44 that describe the predictive function used by the machine mapped in a field model, see Missotten, Col. 6, lines 3-6 that describes measurements of multiple field characteristics ) and controlling a (Missotten, see Col. 4, lines 23-31 that describes the control signal used in controlling the systems of the work machine.)

Missotten does not specifically teach a reel.

However, Sakaguchi discloses a harvester which may be capable of automated driving and is equipped with a harvesting section which includes a reel, the machine in Sakaguchi teaches a reel (See Sakaguchi, Fig 1, item 15b [0028] “The harvesting section 15 includes a reaping mechanism 15a and a reel 15b”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Missotten with the learnings from Sakaguchi to enhance the work machine with the reel in the harvesting section with a reaping mechanism improving the work machines efficiency.


Regarding claim 12, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 11, wherein detecting, with an in-situ sensor comprises detecting a vegetation height as the second agricultural characteristic and wherein generating a functional predictive agricultural map comprises generating a functional predictive vegetation height map that maps predictive vegetation height values as the control values to the different geographic locations in the field. (Missotten, see Col. 7, lines 34-54 that describe the detection of a characteristic and the generating of a functional map)

Regarding claim 13, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 11, wherein controlling a controllable subsystem comprises: generating a reel control signal based on the detected geographic location and the functional predictive agricultural map; and controlling the controllable subsystem based on the reel control signal to control a height of the reel. (Missotten, see Col. 6, lines 3-14 that describes the work machine performing crop height measurement for the work machine to harvest crop which would involve controlling the height of the reel.)

Regarding claim 14, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 11, wherein controlling a controllable subsystem comprises: generating a reel control signal based on the detected geographic location and the functional predictive agricultural map; and controlling the controllable subsystem based on the reel control signal to control a fore-aft position of the reel. Missotten, see Col. 6, lines 3-14 that describes the work machine performing crop density and condition measurement for the work machine to harvest crop which would involve controlling the fore aft position of the reel.)

Regarding claim 15, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 11, wherein detecting, with an in-situ sensor comprises detecting an operator command input indicative of a commanded reel position, as the second agricultural characteristic and wherein generating a functional predictive agricultural map comprises generating a functional predictive reel position map that maps predictive reel position values as the control values to the different geographic locations in the field. (Missotten, see Col. 7, lines 44-54 that describe the predicted characteristic which may be reel position that may be used to anticipate control of the work machine)

Regarding claim 16, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 15, wherein obtaining the information map comprises: obtaining, as the information map, one or more of: a vegetative index map a crop state map and a yield map. (Missotten, see Col. 6, lines 3-14 that describes the crop state as a characteristic.)

Regarding claim 17, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 15, wherein controlling a controllable subsystem comprises: generating a reel control signal based on the detected geographic location and the functional predictive agricultural map; and controlling the controllable subsystem based on the reel control signal to control a height of the reel. (Missotten, see Col. 7, lines 44-54 that describe the predicted characteristic which may be reel position that may be used to anticipate control of the work machine)

Regarding claim 18, Missotten as modified by Sakaguchi teaches the computer implemented method of claim 15, wherein controlling a controllable subsystem comprises: generating a reel control signal based on the detected geographic location and the functional predictive agricultural map; and controlling the controllable subsystem based on the reel control signal to control a fore-aft position of the reel. (Missotten, see Col. 7, lines 44-54 that describe the predicted characteristic which may be reel position that may be used to anticipate control of the work machine)


Regarding claim 19, Missotten teaches an agricultural work machine comprising: a communication system that receives an information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field; (Missotten, see Col. 3, lines 14-18 that describe the work machine receiving information corresponding to different locations) a geographic position sensor that detects a geographic location of the agricultural work machine; (Missotten, see Col. 8, lines 7-10 that describe the position sensor of the work machine) an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location; (Missotten, see Col 6 lines 3 -9 that describes the position sensing function of the work machine) a predictive model generator that generates a predictive agricultural model that models a relationship between the second agricultural characteristic and the first agricultural characteristic based on a value of the first agricultural characteristic in the information map at the geographic location and a value of the second agricultural characteristic detected by the in-situ sensor at the geographic location; (Missotten, see Col 2, lines 33-44 that describe the predictive function used by the machine mapped in a field model, see Missotten, Col. 6, lines 3-6 that describes measurements of multiple field characteristics ) a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the first agricultural characteristic in the information map and based on the predictive agricultural model; (Missotten, see Col. 7, lines 34-54 that describe the predictive field model) and a control system that generates a control signal to control the reel based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map. (Missotten, see Col. 4, lines 23-31 that describes the control signal used in controlling the systems of the work machine.)

Missotten does not specifically teach a reel.

However, Sakaguchi discloses a harvester which may be capable of automated driving and is equipped with a harvesting section which includes a reel, the machine in Sakaguchi teaches a reel (See Sakaguchi, Fig 1, item 15b [0028] “The harvesting section 15 includes a reaping mechanism 15a and a reel 15b”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Missotten with the learnings from Sakaguchi to enhance the work machine with the reel in the harvesting section with a reaping mechanism improving the work machines efficiency.

Regarding claim 20, Missotten as modified by Sakaguchi teaches the agricultural work machine of claim 19, wherein the in-situ sensor detects an operator command input indicative of a commanded reel position, as the second agricultural characteristic. (Missotten, see Col. 7, lines 50-54 that describe the control of the system of the work machine which may include the reel position.)

Prior Art
The prior art made of record but not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward machine control using a predictive map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/
Examiner, Art Unit 3661B     

/RUSSELL FREJD/Primary Examiner, Art Unit 3661